BROADDUS, P. J.
On the 30th day of January, 1900, one W. H. Dixon recovered a judgment against defendant herein in a justice’s court, which he assigned to the plaintiff Strother. On January 26, 1905, the plaintiff filed in the court of James B. Shoemaker, the successor in office of the justice who had rendered said judgment, a petition to revive the same; and at the same time filed an affidavit in attachment, stating certain statutory grounds therefor. He also gave the necessary bond for an attachment. Whereupon the justice issued a writ of attachment in the usual form, which the constable executed by seizing two of defendant’s horses.
Proper notice of the proceedings was served upon defendant, who appeared and filed a plea in abatement to the attachment, which, upon being heard, was sustained, and plaintiff appealed to the circuit court. When the case reached the circuit court, the defendant moved to dismiss it for the reason that the court had no jurisdiction of the subject-matter, which motion the court sustained and plaintiff appealed to this court.
The action of the court was right; a judgment cannot be revived in the name of an assignee. [Bick v. Tanzey, 181 Mo. 515.] All the proceedings were void, as the justice had no jurisdiction of the subject-matter. Affirmed.
All concur.